IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-69,454-02


EX PARTE CHRIS WAYNE SHUFFIELD





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 01F0387-102 IN THE 102ND JUDICIAL DISTRICT COURT

BOWIE COUNTY



 Per Curiam.

O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	Applicant was convicted of capital murder in February 2003.  The jury answered the
special issues submitted pursuant to Texas Code of Criminal Procedure article 37.071, and
the trial court sentenced applicant to death.  This Court affirmed applicant's conviction and
sentence on direct appeal.  Shuffield v. State, 189 S.W.3d 782 (Tex. Crim. App. 2006).  On
November 24, 2004, Applicant filed his initial post-conviction application for writ of habeas
corpus pursuant to Article 11.071.  We denied relief.  Ex parte Shuffield, No. WR-69,454-01
(Tex. Crim. App. April 30, 2008) (not designated for publication).
	Applicant then filed a habeas petition in the United States District Court for the
Eastern District of Texas.  See Shuffield v. Thaler, No. 6:08-cv-180 (U.S. Dist. - Tyler May
8, 2008) (not designated for publication).  In August 2010, he moved to stay the federal
habeas proceedings in order to present a new claim in state court.  Docket No. 44.  The
federal district court granted the motion.  Docket No. 47.
	Applicant presents one allegation.  We have reviewed the application and find that the
allegation satisfies the requirements of Texas Code of Criminal Procedure Article 11.071,
Sec. 5(a).  Accordingly, we find that the requirements for consideration of a subsequent
application have been met and the cause is remanded to the trial court for consideration of
the allegation.
	IT IS SO ORDERED THIS THE 11TH DAY OF JANUARY, 2012.

Do Not Publish